Citation Nr: 0724601	
Decision Date: 08/09/07    Archive Date: 08/20/07

DOCKET NO.  04-16 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for coronary artery 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel
INTRODUCTION

The appellant served on active duty from August 1947 to 
November 1967.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2002 rating decision of the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO).

The issue of entitlement to service connection for coronary 
artery disease is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Credible supporting evidence of an in-service stressor has 
not been presented.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.304(f) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to 
all five elements of the service connection claim (including 
degree of disability and effective date of disability (See 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006); (2) 
VA will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio, 
supra. at 187; 38 C.F.R. § 3.159(b) (2005).  As a fourth 
notice requirement, VA must "request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim."  38 C.F.R. § 3.159(b) (1); see also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  VCAA requires notice to a claimant "at the 
time" that VA receives a completed or substantially complete 
application for VA-administered benefits.  Pelegrini at 119 
(2004).  This timing requirement applies equally to the 
initial-disability-rating and effective-date elements of a 
service connection claim.  Dingess/Hartman, supra.

The Board finds that the VCAA letter sent to the appellant in 
May 2002 essentially complied with statutory notice 
requirements as outlined above.  VA sent the appellant a 
second VCAA letter in March 2005, which also essentially 
complied with the notice requirements.  However, the Board 
observes that notice of the disability rating and effective 
date elements has not been provided.  Notwithstanding this 
error, the Board finds that the purpose of "notice" was not 
frustrated because the appellant was given the information 
necessary to establish entitlement to the benefit sought, and 
he fully participated in the adjudication process by 
submitting evidence in his possession and testifying at a 
hearing.  Moreover, notice of the disability rating and 
effective date elements of the claim would not change the 
outcome of this case, which turns on the presence of a 
supporting evidence of a credible in-service stressor.  
Therefore, the essential fairness of the adjudication process 
has not been undermined by the absence of notice of the 
disability rating and effective date elements.  There is no 
reason to believe that a different result would have been 
obtained had the error not occurred.  See In re Watts, 354 
F.3d 1362, 1369 (Fed. Cir. 2004) (the presumption of 
prejudice does not defeat the purpose of the rule of 
prejudicial error, i.e. "to avoid wasteful proceedings on 
remand where there is no reason to believe a different result 
would have been obtained had the error not occurred.").

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service medical 
records and VA treatment records have been associated with 
the claims folder.  The appellant has submitted copies of 
information and evidence in his possession.  Additionally, 
the appellant testified at a travel Board hearing in May 2007 
before the undersigned.  The appellant was notified in May 
2002 and March 2005 that VA required specific details 
concerning his traumatic service events and that he should 
return the PTSD questionnaire.  To date, VA received no PTSD 
questionnaire.  The Board finds that there is no indication 
that there is any additional relevant evidence to be obtained 
either by VA or by the appellant, and there is no other 
specific evidence to advise him to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary). 

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the appellant could or 
should obtain was provided and no additional pertinent 
evidence was submitted.  The claimant has had sufficient 
notice of the type of information needed to support the claim 
and the evidence necessary to complete the application.  
Therefore, the duty to assist and notify as contemplated by 
applicable provisions, including VCAA, has been satisfied.  
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection for PTSD

The appellant seeks service connection for PTSD.  He 
testified in May 2007 that he was traumatized in service from 
working as a helicopter pilot on search and rescue missions 
while stationed at Shaw Air Force Base.  Specifically, he 
reported that in 1955 or 1956 he went on base level rescues 
when there were single aircraft accidents in South Carolina.  
He described an incident wherein the body of a drowned woman 
was recovered and another wherein only a little girl's shoes 
were found after an aircraft crashed next to a tobacco drying 
shed with a woman and girl inside.

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the incurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether or 
not the veteran was "engaged in combat with the enemy."  
See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  Here, the 
appellant does not assert and the service records do not show 
that he participated in combat. The Board therefore finds 
that the appellant did not participate in combat and the 
statutory provisions for combat veterans are not applicable 
in this case.  See Cohen v. Brown, 10 Vet. App. 128, 145 
(1997).

Credible supporting evidence of the claimed stressor(s) 
requires "something more than medical nexus evidence" and 
that "[a]n opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of the stressor."  Patton v. West, 
12 Vet. App. 272, 280 (1999), see also Cohen v. Brown, 10 
Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 
(1996).

A review of the record shows that the appellant served as a 
helicopter pilot and that he was stationed at Shaw AFB in 
1956, 1957 and 1958.  However, service personnel records 
obtained by VA and submitted by the appellant do not show 
that he was involved in search and rescue missions.  
Additionally, service medical records are silent for 
psychiatric complaints or findings, and do not reference any 
search and rescue work that may have been performed by the 
appellant.

Because the appellant has not returned the PTSD questionnaire 
or any other statement identifying the dates he participated 
in search and rescue missions, VA is unable to attempt 
verification of the alleged in-service stressors.  The 
appellant testified that the traumatic events experienced in 
service were in the summer of 1955 or 1956.  However, 
referral to the service department for verification requires 
greater specificity concerning the time period.  See M21-1MR, 
Part IV, subpart ii, I.D.15.c (Outlines the information JSRRC 
requires in order to conduct meaningful research and, where a 
claimant is unable to provide the actual date on which the 
stressful event occurred, regional offices should encourage 
him/her to identify at least the month and year.  Joint 
Services Records Research Center (JSRRC) will only research 
records spanning a period of up to 60 days).  In view of the 
absence of detailed information concerning the dates of the 
traumatic in-service events, referral to the U.S. Army and 
Joint Services Records Research Center (JSRRC) is not 
warranted.  See M21- 1MR, Part IV.ii.1.D.15.a.

To the extent that VA medical staff (clinical nurse 
specialist) reported that the appellant has PTSD due to 
memories of in-service search and rescue missions as a 
helicopter pilot or "extensive trauma exposure" in Korea 
and at Shaw AFB, the opinions were based on an oral history 
as provided by the appellant, without any other detailed, 
corroborating or reliable history, and were unaccompanied by 
a reasoned explanation or citation to clinical findings 
during service.  Therefore, the nexus evidence has little 
probative value at this juncture in the absence of a verified 
in-service stressor.

Accordingly, the claim for service connection for PTSD is 
denied.  Absent a relative balance of the evidence, the 
evidence is not in equipoise and the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for PTSD is denied.


REMAND

A review of the record shows that the appellant was diagnosed 
with a grade I apical systolic heart murmur in 1952, assessed 
as a functional murmur as there were no other cardiac 
abnormalities.  X-ray was normal, and ECGs in 1958 and 1967 
were within normal limits.  Blood pressure on annual physical 
dated January 1965 was 134/84 (sitting).  No defects were 
noted.  On retirement examination in May 1967, the appellant 
reported a history of hypertension and the examiner noted 
"High blood pressure found during last P.E. in 1965.  Within 
limits on this date."  Clinical findings noted normal heart, 
and blood pressure was 136/84.  Pertinent medical history 
noted brother deceased due to heart trouble at age 20.

VA treatment records show that the appellant was diagnosed 
with coronary artery disease around 1990, with subsequent 
coronary artery bypass graft in 1991 and stents in 1999.  By 
history, the appellant had hypertension since the 1970's.

In his March 2002 claim the veteran referred to treatment for 
coronary artery disease from private medical facilities from 
1991 to the present.  It does not appear that the RO 
attempted to obtain these records.  Also, a VA medical 
opinion is necessary to ascertain whether the appellant has 
coronary artery disease attributable to service, specifically 
due to any hypertension shown or heart murmur.

Additionally, the appellant should be provided with VCAA 
notice, including notice of the disability rating and 
effective date elements of his claim.

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be provided with 
VCAA notice, including notice of the 
disability rating and effective date 
elements of his claim.

2.  The RO should request that the veteran 
provide the names and addresses of all 
medical sources of treatment for 
hypertension and/or coronary artery 
disease since discharge from service in 
1967.  Attempts should be made to obtain 
records from the sources named by the 
veteran.  Regardless of the veteran's 
response, the RO should attempt to obtain 
the records of treatment from Doctor's 
Hospital, Modesto, California, Sacred 
Heart Medical Center, Spokane, Washington 
and Family Practice Associates, Walla 
Walla, Washington, as noted in the 
veteran's March 2002 claim.

3.  Thereafter, a VA medical opinion 
should be obtained addressing (a) whether 
the appellant had, in fact, hypertension 
in service, and (b) whether the current 
medical findings for coronary artery 
disease are attributable to service, 
including any findings for hypertension 
and heart murmur.  A complete rationale 
must be provided.  The claims folder 
should be reviewed.

4.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be furnished 
a supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


